UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2315


ELIZABETH W. WILLIAMSON,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Graham C. Mullen, Senior District Judge. (5:15-cv-00070-GCM)


Submitted: May 31, 2017                                           Decided: July 11, 2017


Before NIEMEYER, TRAXLER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel F. Furgiuele, Jr., Boone, North Carolina, for Appellant. Jill Westmoreland Rose,
United States Attorney, Gill P. Beck, Katherine T. Armstrong, Assistant United States
Attorneys, Christian M. Vainieri, Special Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Elizabeth W. Williamson appeals the district court’s order affirming the

Commissioner’s denial of Williamson’s application for disability benefits. Our review of

the Commissioner’s determination is limited to evaluating whether the findings are

supported by substantial evidence and whether the correct law was applied. Mascio v.

Colvin, 780 F.3d 632, 634 (4th Cir. 2015).       “Substantial evidence is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (internal quotation marks

omitted). We do not reweigh evidence or make credibility determinations in evaluating

whether a decision is supported by substantial evidence; “[w]here conflicting evidence

allows reasonable minds to differ as to whether a claimant is disabled,” we defer to the

Commissioner’s decision. Id. (internal quotation marks omitted).

      Against this framework, we have thoroughly reviewed the parties’ briefs, the

administrative record, and the joint appendix, and we discern no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Williamson v.

Berryhill, No. 5:15-cv-00070-GCM (W.D.N.C. Sept. 16, 2016). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                            2